                                                                                Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


JOHN HOUTSMA,

                  Petitioner,

v.                                              CASE NO. 4:19cv133-RH/CAS

TED SHEW, et al.,

                  Respondents.

_____________________________/

                                 ORDER FOR TRANSFER

         This case is before the court on the magistrate judge’s report and

recommendation, ECF No. 5. No objections have been filed. Upon review,

         IT IS ORDERED:

         The report and recommendation is accepted and adopted as the court’s

opinion. This case is transferred to the United States District Court for the Middle

District of Florida, Fort Myers Division. The clerk must take all steps necessary to

effect the transfer.

         SO ORDERED on April 25, 2019.

                                         s/Robert L. Hinkle
                                         United States District Judge




Case No. 4:19cv133-RH-CAS
